Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                                April 22, 2016

The Court of Appeals hereby passes the following order:

A16A0707. DRUID HILLS CIVIC ASSOCIATION ET. AL. v. ROBERT H.
    BUCKLER ET. AL.

      We granted appellant Druid Hills Civic Association’s application for
discretionary review of the superior court’s dismissal of a certiorari review of a
decision of the DeKalb County Planning Commission.


      Having reviewed the record, we DISMISS this appeal as improvidently
granted.

                                     Court of Appeals of the State of Georgia
                                                                          04/22/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.